UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May24, 2012 NorthStar Realty Finance Corp. (Exact name of registrant as specified in its charter) Maryland 001-32330 11-3707493 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 399 Park Avenue, 18thFloor, New York, NY (Address of principal executive offices) (Zip Code) (212) 547-2600 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17CFR 240.13e-4(c)) ITEM 5.07 Submission of Matters to a Vote of Security Holders. (a) NorthStar Realty Finance Corp. (the "Company") held its 2012 Annual Meeting of Stockholders on May24, 2012 (the "Meeting"). At the close of business on April18, 2012, the record date for the Meeting, there were 113,357,448 shares of the Company's common stock outstanding and entitled to vote. Holders of 104,106,393 shares of common stock, representing a like number of votes, were present at the Meeting, either in person or by proxy. (b) Matters voted upon by stockholders at the Meeting were: Proposal 1. At the Meeting, the following individuals were elected to the Company's Board of Directors to serve until the 2013 annual meeting of stockholders and until his or her successor is duly elected and qualified, by the following vote: DirectorNominees For Withheld BrokerNon-Vote C. Preston Butcher Stephen E. Cummings David T. Hamamoto Judith A. Hannaway Oscar Junquera Wesley D. Minami Louis J. Paglia Sridhar Sambamurthy Proposal 2. At the Meeting, stockholders approved the NorthStar Realty Finance Corp. Amended and Restated 2004 Omnibus Stock Incentive Plan, by the following vote: For Against Abstained BrokerNon-Vote Proposal 3. At the Meeting, stockholders adopted a resolution approving, on a non-binding advisory basis, the compensation paid to the Company's named executive officers, by the following vote: For Against Abstained BrokerNon-Vote Proposal 4. At the Meeting, stockholders ratified the appointment of Grant ThorntonLLP as the Company's independent registered public accounting firm for the fiscal year ending December31, 2012, by the following vote: For Against Abstained 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NorthStar Realty Finance Corp. (Registrant) Date: May 25, 2012 By: /s/ Ronald J. Lieberman Ronald J. Lieberman Executive Vice President, General Counsel andAssistant Secretary 3
